Citation Nr: 1620706	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  14-03 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include residuals of a right knee replacement.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to March 1961 and from April 1961 to December 1978. 

This appeal is before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  Following the hearing, the Veteran submitted additional evidence along with a waiver of initial RO review of such evidence.  See 38 C.F.R. § 20.1304(c).

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right knee replacement residuals are the result of in-service injury. 

2.  No current left shoulder disability began during service or is related to service in any other way.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a right knee replacement have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a November 2009 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his claimed disabilities in June 2010.  This examination and its associated report was adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in several written statements and in his February 2016 testimony before the Board, the Veteran asserts that current right knee and left shoulder disabilities began in service and were the result of in-service football injuries.  During the February 2016 Board hearing, he testified that his in-service right knee problems led to an eventual right knee replacement.   

Service treatment records reflect that in October and November 1958 the Veteran was treated for an October 1958 shoulder injury incurred while playing football.  He reported left shoulder pain, and the diagnosis was left shoulder strain.  October 1958 X-rays of the left shoulder, scapulae, and upper humerus revealed no bony abnormalities.  He underwent physical therapy, with hot packs and graduated exercises of the left shoulder, from which he was discharged in November 1958.  In August 1965, the Veteran was treated for complaints in the left shoulder for three days without prior trauma, at which time he reported an old football injury years before; the impression was bursitis.

In April 1967, the Veteran was treated for acute left shoulder myositis due to an unknown cause.  On examination, he reported having two months of left shoulder pain increased with changing position.  He reported that he had injured his left shoulder while playing football in 1958, that he was given conservative treatment at that time and recovered sufficiently to maintain a very active life, but had intermittent periods of discomfort in the shoulder, particularly following strenuous sports activities or when lifting heavy objects.  X-rays at that time revealed no bone or joint abnormalities, and the impression was chronic bicipital tenontitis of the left shoulder.  May 1967 records reflect that the Veteran had just completed a course of ultrasound to the left anterior shoulder for a chronic bicipital tendonitis and had been feeling much better and could execute certain activities that he could not before without considerable discomfort, and that treatment would be discontinued.  

Regarding the right knee, service treatment records reflect that the Veteran was treated for a right kneecap contusion as the result of playing football in October 1960.  On February 1961 service examination, he was noted to have had mild laxity of the right knee collateral ligament.  In October 1972, the Veteran complained of a popliteal mass of the right knee; arthrogram revealed a large Baker's cyst and no meniscal tears or other abnormalities seen.  On February 1977 service examination, the Veteran reported that had been advised to have a Baker's cyst removed for the back of his right knee.  

On July 1978 examination for separation from service, the only orthopedic problem noted was possible right knee Baker's cyst.  On July 1978 follow up, it was noted that the Veteran had a history of right knee Baker's cyst, and complained of knee pain since the early 70s; X-rays were within normal limits.  A July 1978 bone scan revealed homogenous distribution of radionuclide thought the axial and appendicular skeleton with minimal uptake noted in the shoulders, ankles, and knees, and findings were consistent with degenerative changes.  The impression was probably normal bone scan, although it was noted that further testing was needed.  On hematology follow up testing for elevated alkaline phosphatase with questionable bone scan, the assessment was elevated alkaline phosphatase due to the effect of alcohol on the liver.  

Post-service treatment records reflect that in September 1981, the Veteran complained of right knee pain for a month, which was an intermittent ache with swelling that occurred mostly following athletic activity; the assessment was soft tissue injury of the right knee secondary to athletic activity.  In January 1986, X-ray of the right knee demonstrated a rounded calcific density over the medial joint space.  An August 1988 private treatment record reflects that the Veteran reported left chest and shoulder pain after a five-mile bike ride, using a rowing machine, and working on his car.  The impression was most likely musculoskeletal pain, but must rule out cardiac problem.

October 2005 private treatment records reflect that the Veteran presented for right knee pain for the past one and a half months.  On imaging, there was advanced tricompartmental osteoarthritis and a four-centimeter soft tissue calcification posterior to the knee, possibly representing calcification within his known Baker's cyst.  In June 2006, the Veteran underwent a right total knee arthroplasty for osteoarthritis, and in July 2006 had a painful, calcified Baker's cyst with neuropathy excised.  

An August 2007 private treatment note reflects that the Veteran complained of left shoulder pain with tightness that had been present for the past three weeks.  

In this case, service connection is warranted for residuals of a right knee replacement, but not for a left shoulder disability.

Regarding the right knee, the record contains conflicting medical evidence as to whether the Veteran's right knee arthritis leading to arthroplasty was related to service.

In June 2010, a VA physician opined that the Veteran's right knee arthroplasty was not related to service, as service records first documented a right knee problem at about age 35 with a clinical diagnosis of Baker's cyst, but positive X-rays were not documented until about eight years after his discharge, and it was another 20 years before his knee arthritis become significant enough to require surgery.  The examiner noted that the left knee also showed degenerative arthritis compatible with his age, and opined that the time interval between his in-service symptoms and knee replacement was too long to suggest a significant internal derangement of the knee, as these usually produce symptoms within the first 10 to 15 years, and the interval in this case was approximately 30 years.

The Veteran also submitted a March 2016 report from a private physician who examined the Veteran, noted his reported history, and reviewed some of the pertinent treatment records including service treatment records.  The private physician noted that the Veteran originally suffered an in-service injury in 1960, that an October 1960 evaluation described a football-related injury of kneecap contusion, and that in October 1972 posterior knee pain itself represented a popliteal cyst.  The private physician opined that it was more likely than not that the Veteran's initial service-related injuries contributed to him developing severe degenerative arthritis culminating in total knee arthroplasty in 2006.  He stated that, at the time of the Veteran's in-service knee problems, there was a limitation of a diagnostic imaging studies, in which magnetic resonance imaging (MRI) did not exist to delineate the extent of the injury at that time.  However, according to the examiner, given the Veteran's symptoms and clinical history that he described, it was likely that the series of injuries and functional limitation that he had due to his knee injuries suggested a more significant injury that contributed to the degeneration of his knee more so than would be expected from the activities of daily living and aging.

The Board finds the March 2016 physician's opinion to be at least as probative as that of the June 2010 VA physician.  In this regard, the Veteran's right knee problems, beginning with his 1960 injury, including complaints of pain and his development of a Baker's cyst, continued throughout service up to his separation examination in September 1978.  Also, regarding the March 2016 private physician's remark that the extent of the Veteran's 1960 injury at that time and resulting impairment was not fully delineated by technology such as MRI, the Board notes that on February 1961 service examination, the Veteran was noted to have had mild laxity of the right knee collateral ligament.  Thus, the Board finds the medical opinion evidence regarding the Veteran's right knee disability to be in relative equipoise. 

Regarding the Veteran's claimed left shoulder disability, initially, the Board notes that the Veteran's arthritis was not shown to manifest until many years after service.  Thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) are not applicable.  

Moreover, the medical evidence weighs against a finding that any current left shoulder disability is related to the Veteran's in-service left shoulder problems or otherwise related to service.

The only competent and probative medical opinion on this nexus question is that of a June 2010 VA examiner.  After reviewing the record, examining the Veteran, and taking the Veteran's subjective history, the examiner diagnosed mild left acromioclavicular joint and glenohumeral arthritis, and opined that such disorders were not related to service.  The examiner explained that examination and X-ray findings were compatible with the Veteran's age, and that there was no evidence of permanent neurologic injury.  It was noted that the records did not document continued complaints or treatment for approximately 30 years, that there was no history of documented continuing complaints or treatments to indicate a chronic disabling condition, and that the Veteran's service records showed problems mainly in 1958 after his injury, and later in 1967.

The Board finds the June 2010 VA examiner's opinion to be persuasive.  Again, the examiner was a physician who reviewed the record, examined the Veteran, and took the Veteran's subjective history.  The examiner also provided a clear explanation for his opinion, the basis of which is consistent with the evidence of record.  In-service right shoulder X-rays were consistently negative, and service treatment records reflect no complaints of left shoulder problems after the Veteran's May 1967 treatment.  Following service, while the Veteran was treated on one occasion in August 1988 for left chest and shoulder pain after a five-mile bike ride, using a rowing machine, and working on his car, his complaints leading to his current diagnosis of shoulder arthritis began in August 2007, when he complained of left shoulder pain with tightness for the past three weeks.  The June 2010 examiner, based on the evidence, determined that the Veteran's current shoulder pathology was medically unrelated to his in-service shoulder pathology and, rather, was compatible with his age.

The Board notes the July 1978 in-service bone scan revealing possible bone abnormalities but that, again, on hematology follow up testing for elevated alkaline phosphatase with questionable bone scan, the Veteran was determined to have had his elevated alkaline phosphatase due to the effect of alcohol on the liver.  

Furthermore, there is no competent, credible, or probative evidence, such as a medical opinion, contradicting the June 2010 VA examiner's opinion or otherwise supporting the Veteran's claim.  In an August 2010 letter, the Veteran's private physician, Dr. P.J., stated that the Veteran "has had left shoulder pain now for several years," "had a football injury back in 1958," and was now "having pain and weakness in the left shoulder."  However, while Dr. P.J. noted the history given by the Veteran, he did not provide any objective opinion relating the Veteran's left shoulder problems to service.  Likewise, an April 2016 private examination report indicates that the Veteran had degenerative joint disease of the left shoulder, and that the Veteran stated that he had a service connected injury to the left shoulder that continued with conservative treatment; the April 2016 examiner did not provide any objective medical opinion relating the Veteran's current shoulder disorder to service.  A bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, the August 2010 letter from Dr. P.J. and April 2016 private examination report are not competent medical evidence in support of the Veteran's claim, and are not probative on the question of medical nexus.

The Veteran may believe that his established current left shoulder disability is related to his established in-service shoulder problems, and the Board does not doubt the sincerity of his belief or his honesty in making this assertion.  However, the determination of whether his current shoulder disability is related to his in-service shoulder problems decades earlier is one that is medical in nature and thus requires medical expertise to answer.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that his right knee replacement residuals are the result of in-service injury.  However, the evidence weighs against a finding that a left shoulder disability began during service or is related to service in any other way.  Accordingly, service connection for residuals of a right knee replacement must be granted, but service connection for a left shoulder disability must be denied.  As the preponderance of the evidence is against the latter claim, the benefit-of-the-doubt doctrine is not applicable in that case.  


ORDER

Service connection for residuals of a right knee replacement is granted.

Service connection for a left shoulder disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


